Title: To George Washington from Robert Morris, 6 September 1781
From: Morris, Robert
To: Washington, George


                  
                     Chester 6 Septr 1781
                  
                  Several Worthy People & particularly the Romish Priest and Mr Fitzsimmons have interested themselves in favour of a Criminal under Sentence of Death for Desertion, I dont know his name but he is in Philada Goal—your Excy is the best judge of propriety in such cases and I am Sensible of the impropriety of such applications but as I promised to speak to your Excy & took the opportunity I desired Colo. Smith to mention it & now repeat the matter that I may not have to accuse myself of Neglect.  this is a Young Man & may become a good Soldier hereafter, tomorrow is fixed for his Execution, therefore if mercy is extended the order shou’d be instantly sent.  I ever am yr Excys Sincere & devoted Sevt
                  
                     R. Morris
                  
               